N FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended August 31, 2007 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period FromTo Commission File Number 1-7102 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION (Exact name of registrant as specified in its charter) DISTRICT OF COLUMBIA (State or other jurisdiction of incorporation or organization) 52-0891669 (I.R.S. Employer Identification Number) 2201 COOPERATIVE WAY, HERNDON, VA 20171 (Address of principal executive offices) Registrant's telephone number, including area code, is 703-709-6700. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x. The Registrant is a cooperative and consequently, does not issue any equity capital stock. 1 PART 1.FINANCIAL INFORMATION Item 1.Financial Statements. NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands) A S S E T S August 31, 2007 May 31, 2007 Cash and cash equivalents $ 218,631 $ 304,107 Loans to members 18,037,314 18,128,207 Less: Allowance for loan losses (545,079 ) (561,663 ) Loans to members, net 17,492,235 17,566,544 Accrued interest and other receivables 303,974 291,637 Fixed assets, net 4,200 4,555 Debt service reserve funds 54,993 54,993 Bond issuance costs, net 38,288 45,611 Foreclosed assets 68,289 66,329 Derivative assets 180,178 222,774 Other assets 26,539 18,631 $ 18,387,327 $ 18,575,181 See accompanying notes. 2 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands) L I A B I L I T I E SA N DE Q U I T Y August 31, 2007 May 31, 2007 Short-term debt $ 4,207,684 $ 4,427,123 Accrued interest payable 330,798 281,458 Long-term debt 11,302,048 11,295,219 Patronage capital retirement payable 85,494 - Deferred income 26,160 27,990 Guarantee liability 16,960 18,929 Other liabilities 29,492 27,611 Derivative liabilities 62,972 71,934 Subordinated deferrable debt 311,440 311,440 Members' subordinated certificates: Membership subordinated certificates 649,424 649,424 Loan and guarantee subordinated certificates 731,757 732,023 Total members' subordinated certificates 1,381,181 1,381,447 Commitments and contingencies Minority interest 20,336 21,989 Equity: Retained equity 600,633 697,837 Accumulated other comprehensive income 12,129 12,204 Total equity 612,762 710,041 $ 18,387,327 $ 18,575,181 See accompanying notes. 3 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (in thousands) For the Three Months Ended August 31, 2007 and 2006 Three months ended August 31, 2007 2006 (As restated)* Interest income $ 267,954 $ 264,689 Interest expense (247,325 ) (256,004 ) Net interest income 20,629 8,685 Provision for loan losses - - Net interest income after provision for loan losses 20,629 8,685 Non-interest income: Rental and other income 351 317 Derivative cash settlements 8,329 15,255 Results of operations of foreclosed assets 1,960 3,002 Total non-interest income 10,640 18,574 Non-interest expense: Salaries and employee benefits (8,823 ) (8,552 ) Other general and administrative expenses (4,487 ) (4,176 ) Recovery of guarantee liability 2,100 1,400 Derivative forward value (33,600 ) (63,351 ) Foreign currency adjustments - 3,321 Loss on sale of loans (518 ) - Total non-interest expense (45,328 ) (71,358 ) Loss prior to income taxes and minority interest (14,059 ) (44,099 ) Income taxes 1,099 714 Loss prior to minority interest (12,960 ) (43,385 ) Minority interest, net of income taxes 1,578 366 Net loss $ (11,382 ) $ (43,019 ) See accompanying notes. *See Note 1(i) 4 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) (in thousands) For the Three Months Ended August 31, 2007 and 2006 Patronage Capital Accumulated Allocated Other Subtotal Members' General Comprehensive Retained Membership Unallocated Education Capital Reserve Total (Loss) Income Equity Fees Net Income Fund Reserve Fund Other Three months ended August 31, 2007: Balance as of May 31, 2007 $ 710,041 $ 12,204 $ 697,837 $ 997 $ 131,528 $ 1,406 $ 158,308 $ 498 $ 405,100 Patronage capital retirement (85,494 ) - (85,494 ) - (85,494 ) Loss prior to income taxes and minority interest (14,059 ) - (14,059 ) - (14,059 ) - Other comprehensive loss (75 ) (75 ) - Income taxes 1,099 - 1,099 - 1,099 - Minority interest 1,578 - 1,578 - 1,578 - Other (328 ) - (328 ) (2 ) - (326 ) 39 - (39 ) Balance as of August 31, 2007 $ 612,762 $ 12,129 $ 600,633 $ 995 $ 120,146 $ 1,080 $ 158,347 $ 498 $ 319,567 Three months ended August 31, 2006: Balance as of May 31, 2006 (As restated)* $ 784,408 $ 13,208 $ 771,200 $ 994 $ 225,849 $ 1,281 $ 156,844 $ 497 $ 385,735 Patronage capital retirement (84,247 ) - (84,247 ) - (84,247 ) Loss prior to income taxes and minority interest (As restated)* (44,099 ) - (44,099 ) - (44,099 ) - Other comprehensive loss (251 ) (251 ) - Income taxes 714 - 714 - 714 - Minority interest 366 - 366 - 366 - - - Other (323 ) - (323 ) - - (323 ) - - - Balance as of August 31, 2006 (As restated)* $ 656,568 $ 12,957 $ 643,611 $ 994 $ 182,830 $ 958 $ 156,844 $ 497 $ 301,488 See accompanying notes. *See Note 1(i) 5 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) For the Three Months Ended August 31, 2007 and 2006 2007 2006 (As restated)* CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (11,382 ) $ (43,019 ) Add (deduct): Amortization of deferred income (1,940 ) (5,339 ) Amortization of bond issuance costs and deferred charges 8,358 7,167 Depreciation 544 557 Recovery of guarantee liability (2,100 ) (1,400 ) Results of operations of foreclosed assets (1,960 ) (3,002 ) Derivative forward value 33,600 63,351 Foreign currency adjustments - (3,321 ) Loss on sale of loans 518 - Changes in operating assets and liabilities: Accrued interest and other receivables (13,217 ) (33,644 ) Accrued interest payable 49,340 86,542 Other (2,019 ) (8,915 ) Net cash provided by operating activities 59,742 58,977 CASH FLOWS FROM INVESTING ACTIVITIES: Advances made on loans (1,831,171 ) (1,818,262 ) Principal collected on loans 1,859,582 1,841,302 Net investment in fixed assets (190 ) (297 ) Net cash provided by foreclosed assets - 26,417 Net proceeds from sale of foreclosed assets - 487 Net proceeds from sale of loans 39,273 - Net cash provided by investing activities 67,494 49,647 CASH FLOWS FROM FINANCING ACTIVITIES: (Repayments of) proceeds from issuances of short-term debt, net (531,012 ) 258,585 Proceeds from issuance of long-term debt, net 600,546 72,833 Payments for retirement of long-term debt (107,865 ) (332,332 ) Payments for retirement of subordinated deferrable debt (175,000 ) (150,000 ) Proceeds from issuance of members' subordinated certificates 8,308 11,684 Payments for retirement of members' subordinated certificates (7,689 ) (14,328 ) Payments for retirement of CFC patronage capital - (74,094 ) Net cash used in financing activities (212,712 ) (227,652 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (85,476 ) (119,028 ) BEGINNING CASH AND CASH EQUIVALENTS 304,107 260,338 ENDING CASH AND CASH EQUIVALENTS $ 218,631 $ 141,310 See accompanying notes. *See Note 1(i) 6 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) For the Three Months Ended August 31, 2007 and 2006 2007 2006 (As restated)* SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $ 189,627 $ 162,295 Non-cash financing and investing activities: Patronage capital retirement payable $ 85,494 $ - See accompanying notes. *See Note 1(i) 7 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1) General Information and Accounting Policies (a)General Information National Rural Utilities Cooperative Finance Corporation ("CFC" or "the Company") is a private, not-for-profit cooperative association incorporated under the laws of the District of Columbia in April 1969.The principal purpose of CFC is to provide its members with a source of financing to supplement the loan programs of the Rural Utilities Service ("RUS") of the United States Department of Agriculture.CFC makes loans to its rural utility system members ("utility members") to enable them to acquire, construct and operate electric distribution, generation, transmission and related facilities.CFC also provides its members with credit enhancements in the form of letters of credit and guarantees of debt obligations.CFC is exempt from payment of federal income taxes under the provisions of Section 501(c)(4) of the Internal Revenue Code.CFC is a not-for-profit member-owned finance cooperative, thus its objective is not to maximize its net income, but to offer its members low cost financial products and services consistent with sound financial management. Rural Telephone Finance Cooperative ("RTFC") was incorporated as a private not-for-profit cooperative association in the state of South Dakota in September 1987.In February 2005, RTFC reincorporated as a not-for-profit cooperative association in the District of Columbia.The principal purpose of RTFC is to provide and arrange financing for its rural telecommunications members and their affiliates.RTFC's results of operations and financial condition are consolidated with those of CFC in the accompanying financial statements.RTFC is headquartered with CFC in Herndon, Virginia.RTFC is a taxable cooperative that pays income tax based on its net income, excluding net income allocated to its members, as allowed by law under Subchapter T of the Internal Revenue Code. National Cooperative Services Corporation ("NCSC") was incorporated in 1981 in the District of Columbia as a private non-profit cooperative association.The principal purpose of NCSC is to provide financing to the for-profit or non-profit entities that are owned, operated or controlled by or provide substantial benefit to, members of CFC.NCSC also markets, through its cooperative members, a consumer loan program for home improvements and an affinity credit card program.NCSC's membership consists of CFC and distribution systems that are members of CFC or are eligible for such membership.NCSC's results of operations and financial condition are consolidated with those of CFC in the accompanying financial statements.NCSC is headquartered with CFC in Herndon, Virginia.NCSC is a taxable corporation. The Company's consolidated membership was 1,544 as of August 31, 2007 including 899 utility members, the majority of which are consumer-owned electric cooperatives, 513 telecommunications members, 66 service members and 66 associates in 49 states, the District of Columbia and two U.S. territories.The utility members included 830 distribution systems and 69 generation and transmission ("power supply") systems.Memberships among CFC, RTFC and NCSC have been eliminated in consolidation.All references to members within this document include members and associates. In the opinion of management, the accompanying consolidated financial statements contain all adjustments (which consist only of normal recurring accruals) necessary for a fair statement of the Company's results for the interim periods presented. These interim unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended May 31, 2007. The preparation of financial statements in conformity with accounting principles generally accepted in the United States ("GAAP") requires management to make estimates and assumptions that affect the assets, liabilities, revenues and expenses reported in the financial statements, as well as amounts included in the notes thereto, including discussion and disclosure of contingent liabilities.While the Company uses its best estimates and judgments based on the known facts at the date of the financial statements, actual results could differ from these estimates as future events occur. The Company does not believe it is vulnerable to the risk of a near term severe impact as a result of any concentrations of its activities. (b)Principles of Consolidation The accompanying financial statements include the consolidated accounts of CFC, RTFC and NCSC and certain entities controlled by CFC and created to hold foreclosed assets and effect loan securitization transactions, after elimination of all 8 material intercompany accounts and transactions.Financial Accounting Standards Board ("FASB") Interpretation No. ("FIN") 46(R), Consolidation of Variable Interest Entities, an interpretation of Accounting Research Bulletin No. 51, requires CFC to consolidate the financial results of RTFC and NCSC.CFC is the primary beneficiary of variable interests in RTFC and NCSC due to its exposure to absorbing the majority of expected losses. CFC is the sole lender to and manages the lending and financial affairs of RTFC through a management agreement in effect through December 1, 2016.Under a guarantee agreement, RTFC pays CFC a fee in exchange for which CFC reimburses RTFC for loan losses.All loans that require RTFC board approval also require CFC approval.CFC is not a member of RTFC and does not elect directors to the RTFC board.RTFC is an associate member of CFC. CFC is the primary source of funding to and manages the lending and financial affairs of NCSC through a management agreement which is automatically renewable on an annual basis unless terminated by either party.NCSC funds its programs either through loans from CFC or commercial paper and long-term notes issued by NCSC and guaranteed by CFC.In connection with these guarantees, NCSC must pay a guarantee fee and purchase from CFC interest-bearing subordinated term certificates in proportion to the related guarantee.Under a guarantee agreement, NCSC pays CFC a fee in exchange for which CFC reimburses NCSC for loan losses, excluding losses in the consumer loan program.All loans that require NCSC board approval also require CFC approval.CFC does not control the election of directors to the NCSC board.NCSC is a service organization member of CFC. RTFC and NCSC creditors have no recourse against CFC in the event of default by RTFC and NCSC, unless there is a guarantee agreement under which CFC has guaranteed NCSC or RTFC debt obligations to a third party.At August 31, 2007, CFC had guaranteed $305 million of NCSC debt, derivative instruments and guarantees with third parties.Guarantees related to debt and derivative instruments are not included in Note 12 at August 31, 2007 as they are reported on the consolidated balance sheet.At August 31, 2007, CFC had no guarantees of RTFC debt to third party creditors.All CFC loans to RTFC and NCSC are secured by all assets and revenues of RTFC and NCSC.At August 31, 2007, RTFC had total assets of $2,012 million including loans outstanding to members of $1,813 million and NCSC had total assets of $511 million including loans outstanding of $466 million.At August 31, 2007 and May 31, 2007, CFC had committed to lend RTFC up to $4 billion of which $2 billion was outstanding at August 31, 2007.At August 31, 2007 and May 31, 2007, CFC had committed to provide credit to NCSC of up to $1 billion.At August 31, 2007, CFC had provided a total of $527 million of credit to NCSC, representing $222 million of outstanding loans and $305 million of credit enhancements. CFC established limited liability corporations and partnerships to hold foreclosed assets and effect loan securitization transactions.CFC has full ownership and control of all such companies and thus consolidates their financial results.CFC presents the companies formed to hold foreclosed assets in one line on the consolidated balance sheets and the consolidated statements of operations.A full consolidation is presented for the company formed to effect loan securitization transactions. Unless stated otherwise, references to the Company relate to the consolidation of CFC, RTFC, NCSC and certain entities controlled by CFC and created to hold foreclosed assets and effect loan securitization transactions. (c) Allowance for Loan Losses The Company maintains an allowance for loan losses at a level estimated by management to adequately provide for probable losses inherent in the loan portfolio, which are estimated based upon a review of the loan portfolio, past loss experience, specific problem loans, economic conditions and other pertinent factors which, in management's judgment, deserve current recognition in estimating loan losses. On a quarterly basis, the Company prepares an analysis of the adequacy of the loan loss allowance and makes adjustments to the allowance as necessary.The allowance is based on estimates and, accordingly, actual loan losses may differ from the allowance amount. Management makes recommendations of loans to be written off to the board of directors of CFC.In making its recommendation to write off all or a portion of a loan balance, management considers various factors including cash flow analysis and collateral securing the borrower's loans. Activity in the loan loss allowance account is summarized below: For the three months ended August 31, Year ended (in thousands) 2007 2006 May31, 2007 Balance at beginning of period $ 561,663 $ 611,443 $ 611,443 Recovery of loan losses - - (6,922 ) Write-offs (16,680 ) (138 ) (44,668 ) Recoveries 96 113 1,810 Balance at end of period $ 545,079 $ 611,418 $ 561,663 9 (d)Interest Income Interest income includes the following: For the three months ended August 31, (in thousands) 2007 2006 Interest on long-term fixed rate loans (1) $ 214,560 $ 205,573 Interest on long-term variable rate loans (1) 24,549 31,625 Interest on short-term loans (1) 20,348 18,053 Interest on investments (2) 2,936 2,028 Conversion fees (3) 1,774 2,512 Make-whole and prepayment fees (4) 1,689 443 Commitment and guarantee fees (5) 1,535 4,209 Other fees 563 246 Total interest income $ 267,954 $ 264,689 (1) Represents interest income on loans to members. (2) Represents interest income on the investment of cash. (3) Conversion fees are deferred and recognized using the interest method over the remaining original loan interest rate pricing term, except for a small portion of the total fee charged to cover administrative costs related to the conversion which is recognized immediately. (4) Make-whole and prepayment fees are charged for the early repayment of principal and recognized when collected. (5) Commitment fees for RTFC loan commitments are, in most cases, refundable on a prorata basis according to the amount of the loan commitment that is advanced.Such refundable fees are deferred and then recognized on a prorata basis based on the portion of the loan that is not advanced prior to the expiration of the commitment.Commitment fees on CFC loan commitments are not refundable and are billed and recognized based on the unused portion of committed lines of credit.Guarantee fees are charged based on the amount, type and term of the guarantee.Guarantee fees are deferred and amortized using the straight-line method into interest income over the life of the guarantee. Deferred income on the consolidated balance sheets is comprised primarily of deferred conversion fees totaling $24 million and $25 million at August 31, 2007 and May 31, 2007, respectively. (e)Interest Expense Interest expense includes the following: For the three months ended August 31, (in thousands) 2007 2006 Interest expense - commercial paper and bid notes(1) $ 38,286 $ 46,934 Interest expense - medium-term notes (1) 83,186 94,867 Interest expense - collateral trust bonds (1) 65,350 51,072 Interest expense - subordinated deferrable debt (1) 4,915 8,630 Interest expense - subordinated certificates (1) 12,124 12,040 Interest expense - long-term private debt (1) 30,783 30,282 Debt issuance costs (2) 2,530 2,035 Commitment and guarantee fees (3) 4,070 4,014 Loss on extinguishment of debt (4) 5,509 4,806 Other fees 572 1,324 Total interest expense $ 247,325 $ 256,004 (1) Represents interest expense and the amortization of discounts on debt. (2) Includes amortization of all deferred charges related to debt issuance, principally underwriter's fees, legal fees, printing costs and comfort letter fees. Amortization is calculated on the effective interest method.Also includes issuance costs related to dealer commercial paper. (3) Includes various fees related to funding activities, including fees paid to banks participating in the Company's revolving credit agreements and fees paid under bond guarantee agreements with RUS as part of the Rural Economic Development Loan and Grant ("REDLG") program. Fees are recognized as incurred or amortized on a straight-line basis over the life of the respective agreement. (4) Represents the loss on the early retirement of debt including the write-off of unamortized discount, premium and issuance costs. The Company does not include indirect costs, if any, related to funding activities in interest expense. 10 (f)Comprehensive Income Comprehensive income includes the Company's net income, as well as other comprehensive income related to derivatives.Comprehensive income is calculated as follows: For the three months ended August 31, (in thousands) 2007 2006 Net loss $ (11,382 ) $ (43,019 ) Other comprehensive income: Reclassification adjustment for realized gains on derivatives (75 ) (251 ) Comprehensive loss $ (11,457 ) $ (43,270 ) (g)Reclassifications Certain reclassifications of prior period amounts have been made to conform to the current reporting format.Beginning with the quarter ended November 30, 2006, the Company reformatted the consolidated statement of operations to conform with the requirements of Article 9 of Regulation S-X.The August 31, 2006 consolidated statement of operations has been conformed to the current reporting format. (h)New Accounting Pronouncements On June 1, 2007, the Company adopted Statement of Financial Accounting Standard (“SFAS”) 155, Accounting for Certain Hybrid Financial Instruments – an amendment of SFAS 133 and 140. SFAS 155 permits fair value measurement of any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation. SFAS 155 also clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS 133. It establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation. SFAS 155 also clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives. SFAS 155 is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006.The Company’s adoption of SFAS 155 did not have a material impact on the Company's financial position or results of operations. On June 1, 2007, the Company adopted SFAS 156, Accounting for Servicing of Financial Assets.SFAS 156 requires the initial measurement of all separately recognized servicing assets and liabilities at fair value and permits, but does not require, the subsequent measurement of servicing assets and liabilities at fair value. SFAS 156 is effective as of the beginning of the first fiscal year that begins after September 15, 2006.The Company’s adoption of SFAS 156 did not have a material impact on the Company's financial position or results of operations. On June 1, 2007, the Company adopted FIN No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of SFAS 109.FIN 48 clarifies the accounting for income taxes by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.FIN 48 is effective for fiscal years beginning after December 15, 2006.The Company’s adoption of FIN 48 did not have a material impact on the Company's financial position or results of operations.The Company classifies interest and penalties assessed as tax expense. (i)Restatement Subsequent to the issuance of the May 31, 2006 consolidated financial statements, the Company’s management identified an error in the recording of interest expense on foreign denominated debt and the cash settlement income from foreign currency exchange agreements, as well as the related accrued interest payable and accrued interest receivable.The Company was using the agreed upon foreign exchange rate from the foreign currency exchange agreement rather than the average spot foreign currency exchange rate during the income statement period to convert the interest expense on the foreign denominated debt and foreign exchange agreement income to U.S. dollars.The Company was also using the agreed upon foreign exchange rate from the foreign currency exchange agreement rather than the spot foreign currency exchange rate at the end of the balance sheet period to convert the accrued interest payable and accrued interest receivable to U.S. dollars. The interest expense on the foreign denominated debt and the cash settlement income from the foreign currency exchange agreement are equal and offsetting amounts, as the Company uses the amount received under the exchange agreement to pay the interest expense on the foreign denominated debt.The amounts for the accrued interest payable and accrued interest receivable are also offsetting.As a result of this error, interest expense and cash settlement income were understated by $4 11 million for the three months ended August 31, 2006.The Company subtracts the net accrual from the last settlement date on its derivatives at each period end in the calculation of the related fair value, so the error in the calculation of the income receivable on the foreign exchange agreements also impacted the fair value of the derivatives recorded as a derivative asset.Thus this correction also impacts the change in the fair value of the derivatives reported in the derivative forward value line on the consolidated statement of operations.The derivative forward value loss and net loss lines were understated by $3 million for the three months ended August 31, 2006.There is no impact on cash flows from operating activities or the total change in cash in the consolidated statements of cash flows. For the three months ended August 31, 2006 (in thousands) As previously reported Adjustment As restated Interest expense $ (252,455 ) $ (3,549 ) $ (256,004 ) Net interest income 12,234 (3,549 ) 8,685 Net interest income after provision for loan losses 12,234 (3,549 ) 8,685 Derivative cash settlements 11,706 3,549 15,255 Total non-interest income 15,025 3,549 18,574 Derivative forward value (60,454 ) (2,897 ) (63,351 ) Total non-interest expense (68,461 ) (2,897 ) (71,358 ) Loss prior to income taxes and minority interest (41,202 ) (2,897 ) (44,099 ) Loss prior to minority interest (40,488 ) (2,897 ) (43,385 ) Net loss (40,122 ) (2,897 ) (43,019 ) (2) Loans and Commitments Loans outstanding to members and unadvanced commitments by loan type and by segment are summarized as follows: August 31, 2007 May 31, 2007 Loans Unadvanced Loans Unadvanced (in thousands) Outstanding Commitments (1) Outstanding Commitments (1) Total by loan type (2): Long-term fixed rate loans $ 14,519,527 $ - $ 14,663,340 $ - Long-term variable rate loans 2,011,198 5,270,758 1,993,534 5,703,313 Loans guaranteed by RUS 254,976 491 255,903 491 Short-term loans 1,251,613 7,228,854 1,215,430 7,200,156 Total loans 18,037,314 12,500,103 18,128,207 12,903,960 Less: Allowance for loan losses (545,079 ) - (561,663 ) - Net loans $ 17,492,235 $ 12,500,103 $ 17,566,544 $ 12,903,960 Total by segment: CFC: Distribution $ 12,891,339 $ 9,082,918 $ 12,827,772 $ 9,176,686 Power supply 2,748,544 2,482,670 2,858,040 2,798,124 Statewide and associate 118,929 117,564 119,478 139,156 CFC total 15,758,812 11,683,152 15,805,290 12,113,966 RTFC 1,812,947 500,793 1,860,379 473,762 NCSC 465,555 316,158 462,538 316,232 Total loans $ 18,037,314 $ 12,500,103 $ 18,128,207 $ 12,903,960 12 August 31, 2007 May 31, 2007 Loans Unadvanced Loans Unadvanced (in thousands) Outstanding Commitments (1) Outstanding Commitments (1) Non-performing and restructured loans (3): Non-performing loans (2): RTFC: Long-term fixed rate loans $ 212,984 $ - $ 212,984 $ - Long-term variable rate loans 252,012 - 261,081 - Short-term loans 28,955 - 27,799 418 Total non-performing loans $ 493,951 $ - $ 501,864 $ 418 Restructured loans (2): CFC: Long-term fixed rate loans $ 52,420 $ - $ 52,420 $ - Long-term variable rate loans 538,586 186,673 544,697 186,673 Short-term loans - 12,500 - 12,500 CFC total restructured loans 591,006 199,173 597,117 199,173 RTFC: Long-term fixed rate loans 6,032 - 6,188 - Total restructured loans $ 597,038 $ 199,173 $ 603,305 $ 199,173 (1)Unadvanced loan commitments include loans for which loan contracts have been approved and executed, but funds have not been advanced.Additional information may be required to assure that all conditions for advance of funds have been fully met and that there has been no material change in the member's condition as represented in the supporting documents.Since commitments may expire without being fully drawn upon and a significant amount of the commitments are for standby liquidity purposes, the total unadvanced loan commitments do not necessarily represent future cash requirements.Collateral and security requirements for advances on commitments are identical to those on initial loan approval.As the interest rate on unadvanced commitments is not set, long-term unadvanced loan commitments have been classified in this chart as variable rate unadvanced commitments.However, at the time of the advance, the borrower may select a fixed or a variable rate. (2) Loans are classified as long-term or short-term based on their original maturity. (3) Included in total by loan type chart above. Loan origination costs are deferred and amortized using the straight-line method, which approximates the interest method, over the life of the loan as a reduction to interest income.At August 31, 2007 and May 31, 2007, the balance for deferred loan origination costs related to loans outstanding totaled $4 million. Loan Security The Company evaluates each borrower's creditworthiness on a case-by-case basis.It is generally the Company's policy to require collateral for long-term loans.Such collateral usually consists of a first mortgage lien on the borrower's total system, including plant and equipment, and a pledge of future revenues.The loan and security documents also contain various provisions with respect to the mortgaging of the borrower's property and debt service coverage ratios, maintenance of adequate insurance coverage as well as certain other restrictive covenants. The following tables summarize the Company's secured and unsecured loans outstanding by loan program and by segment: (Dollar amounts in thousands) August 31, 2007 May 31, 2007 Total by loan program: Secured % Unsecured % Secured % Unsecured % Long-term fixed rate loans $ 14,093,995 97% $ 425,532 3% $ 14,180,956 97% $ 482,384 3% Long-term variable rate loans 1,870,233 93% 140,965 7% 1,865,821 94% 127,713 6% Loans guaranteed by RUS 254,976 100% - - 255,903 100% - - Short-term loans 192,279 15% 1,059,334 85% 191,231 16% 1,024,199 84% Total loans $ 16,411,483 91% $ 1,625,831 9% $ 16,493,911 91% $ 1,634,296 9% Total by segment: CFC $ 14,419,780 92% $ 1,339,032 8% $ 14,462,448 92% $ 1,342,842 8% RTFC 1,585,081 87% 227,866 13% 1,630,079 88% 230,300 12% NCSC 406,622 87% 58,933 13% 401,384 87% 61,154 13% Total loans $ 16,411,483 91% $ 1,625,831 9% $ 16,493,911 91% $ 1,634,296 9% Pledging of Loans As of August 31, 2007 and May 31, 2007, distribution system mortgage notes related to outstanding long-term loans totaling $5,732 million and $5,797 million, respectively, and RUS guaranteed loans qualifying as permitted investments totaling $218 million and $219 million, respectively, were pledged as collateral to secure CFC's collateral trust bonds under the 1994 indenture totaling $5,020 million.In addition, $2 million of cash was pledged to secure $2 million of collateral trust bonds outstanding under the 1972 indenture at August 31, 2007 and May 31, 2007. 13 As of August 31, 2007 and May 31, 2007, distribution system mortgage notes totaling $590 million and $592 million, respectively, were pledged as collateral to secure CFC's notes to Federal Agricultural Mortgage Corporation ("Farmer Mac") totaling $500 million. In addition to the loans pledged as collateral at August 31, 2007 and May 31, 2007, CFC had $3,175 million and $2,765 million, respectively, of mortgage notes on deposit with the trustee for the $2.5 billion and $2 billion, respectively, of notes payable to the Federal Financing Bank ("FFB") of the United States Treasury (see Note 6).The $2.5 billion of notes payable to the FFB contain a rating trigger related to the Company's senior secured credit ratings from Standard & Poor's Corporation, Moody's Investors Service and Fitch Ratings. A rating trigger event exists if the Company's senior secured debt does not have at least two of the following ratings: (i) A- or higher from Standard & Poor's Corporation, (ii) A3 or higher from Moody's Investors Service, (iii) A- or higher from Fitch Ratings and (iv) an equivalent rating from a successor rating agency to any of the above rating agencies.If the Company's senior secured credit ratings fall below the levels listed above, the mortgage notes on deposit at that time, which totaled $3,175 million at August 31, 2007, would be pledged as collateral rather than held on deposit.At August 31, 2007, the Company’s senior secured debt ratings were above the rating trigger threshold. A total of $1.5 billion of notes payable to the FFB has a second trigger event related to a financial expert to the Company's board of directors.A rating trigger event will exist if the financial expert position (as defined by Section 407 of the Sarbanes-Oxley Act of 2002) remains vacant for more than 90consecutive days.If the Company does not satisfy the financial expert rating trigger, the mortgage notes on deposit at that time, which totaled $1,814 million at August 31, 2007, would be pledged as collateral rather than held on deposit.The financial expert position on CFC’s board of directors has been filled since March 2007. (3) Loan Securitizations The Company accounts for the sale of loans in securitization transactions according to the provisions of SFAS 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, as amended.The Company derecognizes financial assets when control has been surrendered.The Company has no retained interest in securitized loans and therefore is not required to record such retained interests at fair value.The Company services the loans in return for a market fee and therefore does not record a servicing asset or liability.The Company recognizes the service fee on an accrual basis over the period for which servicing activity is provided.Deferred transactions costs and unamortized deferred loan origination costs related to the loans sold are expensed as part of the calculation of the gain or loss on the sale. On August 10, 2007, the Company entered into an agreement to sell $74 million of distribution mortgage loans to Farmer Mac for $74 million.The distribution mortgage loans were sold at 100% of the outstanding principal balance on that date.A total of $40 million of the distribution mortgage loans were transferred on August 10, 2007 and the remaining $34 million will be transferred on January 2, 2008.The transaction qualifies for sale treatment under SFAS 140. The $34 million of loans to be transferred in January 2008 will be reported in loans to members (see Note 2) until the time of transfer, at which time the terms and conditions of the agreement will be completed. The Company recorded a loss on sale of loans totaling $0.5 million related to costs associated with the transaction and unamortized deferred loan origination costs for the loans sold.The Company does not hold any continuing interest in the loans sold and had no obligation to repurchase loans from the purchaser.The holders of the certificates of beneficial interest issued by the purchaser have no claim against the Company nor any of the Company’s assets in the event of a default on the loans held by the purchaser. The Company will service the loans for the purchaser in exchange for a fee of 30 basis points of the outstanding loan principal.The Company considers the 30 basis point fee to be a market fee based on market quotes from other providers.As a result, the Company has not recorded a servicing asset or liability.The servicing fee has a payment priority over any other disbursement made by the trust holding the assets. During the three months ended August 31, 2007, the Company recognized $0.3 million in servicing fees on all loan securitization transactions. (4)Foreclosed Assets Assets received in satisfaction of loan receivables are recorded at the lower of cost or market and classified on the consolidated balance sheets as foreclosed assets.At August 31, 2007 and May 31, 2007, the balance of foreclosed assets included real estate developer notes receivable and limited partnership interests in certain real estate developments. 14 The activity for foreclosed assets is summarized below: Three months ended August 31, Year ended (in thousands) 2007 2006 May 31, 2007 Beginning balance $ 66,329 $ 120,889 $ 120,889 Results of operations 1,960 3,002 9,758 Net cash provided by foreclosed assets - (26,417 ) (63,831 ) Sale of foreclosed assets - (487 ) (487 ) Ending balance of foreclosed assets $ 68,289 $ 96,987 $ 66,329 (5)Short-Term Debt and Credit Arrangements The following is a summary of short-term debt outstanding: (in thousands) August 31, 2007 May 31, 2007 Short-term debt: Commercial paper sold through dealers, net of discounts $ 496,387 $ 1,017,879 Commercial paper sold directly to members, at par 1,341,803 1,383,090 Commercial paper sold directly to non-members, at par 143,461 133,087 Total commercial paper 1,981,651 2,534,056 Daily liquidity fund 271,956 250,563 Bank bid notes 100,000 100,000 Subtotal short-term debt 2,353,607 2,884,619 Long-term debt maturing within one year: Medium-term notes sold through dealers 98,530 133,801 Medium-term notes sold through members 242,756 231,158 Secured collateral trust bonds 1,009,751 999,560 Secured notes payable 500,000 - Subordinated deferrable debt (1) - 175,000 Unsecured notes payable 3,040 2,985 Total long-term debt maturing within one year 1,854,077 1,542,504 Total short-term debt $ 4,207,684 $ 4,427,123 (1) Redeemed in June 2007. CFC issues commercial paper for periods of one to 270 days.CFC also enters into short-term bank bid note agreements, which are unsecured obligations of CFC and do not require backup bank lines for liquidity purposes.Bank bid note facilities are uncommitted lines of credit for which CFC does not pay a fee.The commitments are generally subject to termination at the discretion of the individual banks. Revolving Credit Agreements The following is a summary of the amounts available under the Company's revolving credit agreements: (Dollar amounts in thousands) August 31, 2007 May 31, 2007 Termination Date Facility fee per annum (1) 364-day agreement (2) $ 1,125,000 $ 1,125,000 March 14, 2008 0.05 of 1% Five-year agreement 1,125,000 1,125,000 March 16, 2012 0.06 of 1% Five-year agreement 1,025,000 1,025,000 March 22, 2011 0.06 of 1% Total $ 3,275,000 $ 3,275,000 (1) Facility fee determined by CFC's senior unsecured credit ratings based on the pricing schedules put in place at the initiation of the related agreement. (2) Any amount outstanding under these agreements may be converted to a one-year term loan at the end of the revolving credit periods.If converted to a term loan, the fee on the outstanding principal amount of the term loan is 0.10 of 1% per annum. Up-front fees of between 0.03 and 0.05 of 1% were paid to the banks based on their commitment level to the five-year agreements in place at August 31, 2007, totaling in aggregate $1 million, which will be amortized on a straight-line basis over the life of the agreements.No up-front fees were paid to the banks for their commitment to the 364-day facility.Each agreement contains a provision under which if borrowings exceed 50% of total commitments, a utilization fee must be paid on the outstanding balance.The utilization fees are 0.05 of 1% for all three agreements in place at August 31, 2007. Effective August 31, 2007 and May 31, 2007, the Company was in compliance with all covenants and conditions under its revolving credit agreements in place at that time and there were no borrowings outstanding under such agreements. For the purpose of calculating the required financial covenants contained in its revolving credit agreements, the Company adjusts net income, senior debt and total equity to exclude the non-cash adjustments related to SFAS 133, Accounting for 15 Derivative Instruments and Hedging Activities, as amended and SFAS 52.The adjusted times interest earned ratio ("TIER"), as defined by the agreements, represents the interest expense adjusted to include the derivative cash settlements, plus minority interest net income, plus net income prior to the cumulative effect of change in accounting principle and dividing that total by the interest expense adjusted to include the derivative cash settlements.In addition to the non-cash adjustments related to SFAS 133 and 52, senior debt also excludes RUS guaranteed loans, subordinated deferrable debt, members' subordinated certificates and minority interest.Total equity is adjusted to include subordinated deferrable debt, members' subordinated certificates and minority interest.Senior debt includes guarantees; however, it excludes: · guarantees for members where the long-term unsecured debt of the member is rated at least BBB+ by Standard & Poor's Corporation or Baa1 by Moody's Investors Service; and · the payment of principal and interest by the member on the guaranteed indebtedness if covered by insurance or reinsurance provided by an insurer having an insurance financial strength rating of AAA by Standard & Poor's Corporation or a financial strength rating of Aaa by Moody's Investors Service. The following represents the Company's required and actual financial ratios under the revolving credit agreements at or for the three months ended August 31, 2007 and the year ended May 31, 2007: Actual Requirement August 31, 2007 May 31, 2007 Minimum average adjusted TIER over the six most recent fiscal quarters 1.025 1.11 1.09 Minimum adjusted TIER at fiscal year end (1) 1.05 1.12 1.12 Maximum ratio of senior debt to total equity 10.00 7.43 6.65 (1) The Company must meet this requirement in order to retire patronage capital. The revolving credit agreements do not contain a material adverse change clause or ratings triggers that limit the banks' obligations to fund under the terms of the agreements, but CFC must be in compliance with their other requirements, including financial ratios, in order to draw down on the facilities. (6)Long-Term Debt The following is a summary of long-term debt outstanding: (in thousands) August 31, 2007 May 31, 2007 Unsecured long-term debt: Medium-term notes, sold through dealers $ 4,670,217 $ 4,676,176 Medium-term notes, sold directly to members 98,888 76,464 Subtotal 4,769,105 4,752,640 Unamortized discount (6,940 ) (7,408 ) Total unsecured medium-term notes 4,762,165 4,745,232 Unsecured notes payable 2,532,355 2,032,630 Total unsecured long-term debt 7,294,520 6,777,862 Secured long-term debt: Collateral trust bonds 4,011,937 4,021,953 Unamortized discount (4,409 ) (4,596 ) Total secured collateral trust bonds 4,007,528 4,017,357 Secured notes payable - 500,000 Total secured long-term debt 4,007,528 4,517,357 Total long-term debt $ 11,302,048 $ 11,295,219 Medium-term notes are unsecured obligations of CFC.Collateral trust bonds are secured by the pledge of mortgage notes or eligible securities in an amount at least equal to the principal balance of the bonds outstanding.See Note 2 for additional information on the collateral pledged to secure the Company's collateral trust bonds. Unsecured Notes Payable At August 31, 2007 and May 31, 2007, CFC had outstanding a total of $2.5 billion and $2 billion, respectively, under a bond purchase agreement with the FFB and a bond guarantee agreement with RUS as part of the funding mechanism for the REDLG program.On August 7, 2007, CFC received the advance of the remaining $500 million under the REDLG program.The $500 million advance has a July 2027 maturity date.As part of the REDLG program, CFC will pay to RUS a fee of 30 basis points per annum on the total amount borrowed.At August 31, 2007, the $2.5 billion of unsecured notes payable issued as part of the REDLG program require CFC to place on deposit mortgage notes in an amount at least equal to the principal balance of the notes outstanding.See Note 2 for additional information on the mortgage notes held on deposit. 16 Secured Notes Payable At May 31, 2007, the Company had outstanding a total of $500 million of 4.656% notes to Farmer Mac due in 2008.See Note 2 for additional information on the collateral pledged to secure the Company's notes payable.Based on the July 2008 maturity, this debt was reclassified to short-term debt during the quarter ended August 31, 2007. (7)Subordinated Deferrable Debt The following table is a summary of subordinated deferrable debt outstanding: (Dollar amounts in thousands) August 31, 2007 May 31, 2007 6.75% due 2043 $ 125,000 $ 125,000 6.10% due 2044 88,201 88,201 5.95% due 2045 98,239 98,239 Total $ 311,440 $ 311,440 (8)Derivative Financial Instruments The Company is neither a dealer nor a trader in derivative financial instruments.The Company uses interest rate and cross currency interest rate exchange agreements to manage its interest rate risk and foreign currency exchange risk. Consistent with SFAS 133, as amended, the Company records derivative instruments on the consolidated balance sheet as either an asset or liability measured at fair value.Changes in the fair value of derivative instruments are recognized in the derivative forward value line item of the consolidated statement of operations unless specific hedge accounting criteria are met.Net settlements paid and received for derivative instruments that qualify for hedge accounting are recorded in interest expense.Net settlements related to derivative instruments that do not qualify for hedge accounting are recorded as derivative cash settlements in the consolidated statement of operations.The Company formally documents, designates, and assesses the effectiveness of transactions that receive hedge accounting. Interest Rate Exchange Agreements Generally, the Company's interest rate exchange agreements do not qualify for hedge accounting under SFAS 133.At August 31, 2007 and 2006 and May 31, 2007, the Company did not have any interest rate exchange agreements that were accounted for using hedge accounting. The Company was a party to the following interest rate exchange agreements: Notional Amounts Outstanding (in thousands) August 31, 2007 May 31, 2007 Pay fixed and receive variable $ 7,182,910 $ 7,276,473 Pay variable and receive fixed 5,756,440 5,256,440 Total interest rate exchange agreements $ 12,939,350 $ 12,532,913 The Company has classified cash activity associated with derivatives as an operating activity in the consolidated statements of cash flows. Interest rate exchange agreements had the following impact on the Company: For the three months ended August 31, (in thousands) 2007 2006 Statement of Operations Impact Agreements that do not qualify for hedge accounting: Derivative cash settlements $ 8,329 $ 12,180 Derivative forward value (33,600 ) (54,325 ) Total loss on interest rate exchange agreements $ (25,271 ) $ (42,145 ) Comprehensive Income Impact Amortization of transition adjustment $ (75 ) $ (251 ) A transition adjustment of $62 million was recorded as an other comprehensive loss on June 1, 2001, the date the Company implemented SFAS 133.The transition adjustment will be amortized into earnings over the remaining life of the related interest rate exchange agreements.Approximately $0.9 million of the transition adjustment is expected to be amortized to income over the next twelve months and will continue through April 2029. 17 Cross Currency Interest Rate Exchange Agreements There were no cross currency interest rate exchange agreements outstanding at August 31, 2007 and May 31, 2007.As of August 31, 2006, the Company was a party to cross currency interest rate exchange agreements with a total notional amount of $434 million related to medium-term notes denominated in foreign currencies in which the Company received Euros and paid U.S. dollars.These cross currency interest rate exchange agreements did not qualify for hedge accounting.Generally, the Company’s cross currency interest rate exchange agreements do not qualify for hedge accounting under SFAS 133. Cross currency interest rate exchange agreements had the following impact on the Company: For the threemonths endedAugust 31, (in thousands) 2007 2006 Statement of Operations Impact Agreements that do not qualify for hedge accounting: Derivative cash settlements $ - $ 3,075 Derivative forward value - (9,026 ) Total loss on cross currency exchange agreements $ - $ (5,951 ) Rating Triggers The Company has certain interest rate exchange agreements that contain a provision called a rating trigger.Under a rating trigger, if the credit rating for either counterparty falls to the level specified in the agreement, the other counterparty may, but is not obligated to, terminate the agreement.If either counterparty terminates the agreement, a net payment may be due from one counterparty to the other based on the fair value of the underlying derivative instrument.Rating triggers are not separate financial instruments and are not separate derivatives under SFAS 133.The rating triggers contained in certain of the Company's derivative contracts are based on its senior unsecured credit rating from Standard & Poor's Corporation and Moody's Investors Service. At August 31, 2007, the Company has the following notional amount and fair values associated with exchange agreements that contain rating triggers.For the purpose of the presentation, the Company has grouped the rating triggers into two categories, (1) ratings from Moody's Investors Service falls to Baa1 or from Standard & Poor's Corporation falls to BBB+ and (2) ratings from Moody's Investors Service falls below Baa1 or from Standard & Poor's Corporation falls below BBB+. (in thousands) Rating Level: Notional Amount Required Company Payment Amount Company Would Collect Net Total Fall to Baa1/BBB+ $ 1,584,722 $ (2,094 ) $ 36,580 $ 34,486 Fall below Baa1/BBB+ 7,564,791 (33,476 ) 99,234 65,758 Total $ 9,149,513 $ (35,570 ) $ 135,814 $ 100,244 Additionally, if ratings from Moody's Investors Service fall below Baa2 or from Standard
